                                                                                                   ---·-------·-·--


                                                                                          .- : 1


                                                                         C.   \



                                                          ThrtV,..
                    INTHE
                   IN  THESUPERIOR
                           SUPERIORCOURT
                                    COURTFOR
                                           FORTHE
                                               THESTA9,V9W     M. ,6Sk.4 3:3:5 56
                                                    STA;1;:lp9Q,\';f\.fl,et,.S~
                         THIRD JUDICIAL DISTRICT AT ANCHORAGE
                        THIRD JUDICIAL DISTRICT AT ANCHORAGE
 WILLIAM HYTER,
WILLIAM     HYTER, SANDRA
                       SANDRAHYTER, HYTER, ) )
                                                  )                      By
                                                )                                 ['ETU Y CLERK
                        Plaintiffs,
                       Plaintiffs,              ))
              V.V.                              ))
                                                  )
                                                )
 FREEDOM     ARMS,    INC.,  Predecessors
FREEDOM ARMS, INC., Predecessors                ))
 And/orSuccessors
And/or  Successorsof ofFreedom
                        Freedom Arms,
                                   Arms, Inc.,
                                         Inc., ) )
 And/or Subsidiaries  and/or  Related
And/or Subsidiaries and/or Related              ))
Business Entities, and JOHN DOES I-XX, ) )
 Business Entities, and JOHN    DOES   I-XX,
                                                )
                                                  )         CaseNo.
                                                           Case       ..'.5t:IN-/"1-0qq2-,3 C/
                                                                 No . 8AN-ici-ocica;c1
                        Defendant(
                       Defendant(s) s)            )
                                                )
                                               ))
                                        AMENDEDCOMPLAINT
                                       AMENDED  COMPLAINT

         COMESNOW
        COMES  NOWthe
                    thePlaintiffs
                        PlaintiffsWilliam
                                   William Hyter
                                          Hyter   and
                                                and   Sandra
                                                    Sandra   Hyter,
                                                           Hyter,   and
                                                                  and   hereby
                                                                      hereby    state,
                                                                             state,    complaint,
                                                                                    complaint,
 andallege
and  allegeasastheir
                theircase,
                      case,ofofactions
                                actionsininthis
                                             thismatter
                                                  matterasasfollows:
                                                              follows:

         1.I.     PlaintiffWilliam
                 Plaintiff WilliamHyter
                                   Hyterisismarried
                                             marriedtotoSandra
                                                         SandraHyter.
                                                                Hyter.They
                                                                       Theyareare and
                                                                                and   were
                                                                                    were at at
                                                                                            allall times
                                                                                                times
 pertinenthereto,
pertinent  hereto,residents
                   residentsofofthe
                                 theState
                                     Stateofof Alaska.On
                                             Alaska.   OnJuly
                                                           July7,7,2018,
                                                                     2018, William
                                                                         William   Hyterwas
                                                                                 Hyter   was  severely
                                                                                            severely
 injuredwhen
injured  whenhis
              his454
                  454Cassul
                      CassulFreedom
                             FreedomArms
                                     Armsfirearm
                                           firearm[FA
                                                   [FAModel
                                                       Model8383revolver;
                                                                  revolver;(specification
                                                                             (specificationofof

model number
model  numberisiswithout
                  withoutprejudice
                          prejudicetotoamend
                                        amendtotoconform
                                                   conformto to proof)]
                                                              proof)]    dischargedupon
                                                                      discharged     upon being
                                                                                        being
 accidentallydropped.
accidentally  dropped.The
                       TheFA
                           FAModel
                              Model8383is isand
                                              andwas
                                                  wasdefectively
                                                       defectivelydesigned
                                                                    designed and
                                                                           and   manufactured,not
                                                                               manufactured,    not

 equippedwith
equipped  withappropriate
               appropriatesafety
                           safetyfeatures
                                   featurestotoprotect
                                                protectpeople
                                                        peoplefrom
                                                                fromthe
                                                                      thefirearm
                                                                           firearm  firingif if
                                                                                 firing      it itis isdropped
                                                                                                         dropped

ororthe
     thehammer
         hammerand/or
                and/orfiring
                        firingpin
                               pinwere
                                   wereimpacted
                                        impactedwithout
                                                 withoutthe
                                                          thetrigger
                                                               triggerbeing
                                                                       betngpulled,
                                                                             pulled,with
                                                                                     withnonoadequate
                                                                                               adequate

 safety,hammer
safety,  hammerblock
                blockororfiring
                           firingpin
                                  pinblock.
                                      block.Defendant
                                             DefendantFreedom
                                                       FreedomArms,
                                                               Arms,  Inc.,
                                                                    Inc.,   has
                                                                          has   long
                                                                              long   kuown
                                                                                   known ofof these
                                                                                            these
 dangers and
dangers   anddefects.
              defects.Plaintiff
                       PlaintiffWilliam
                                 WilliamHyter
                                         Hyterhas
                                               hassuffered
                                                    sufferedpermanent
                                                              permanentsevere
                                                                         severe shoulderand
                                                                              shoulder    and arm
                                                                                            arm
 injuries, pain
injuries,   pain and
                  andsuffering,
                      suffering, past
                                  pastand
                                       andfuture
                                            futuremedical
                                                   medicalexpenses,
                                                           expenses,loss
                                                                      lossofofearnings
                                                                                earningsand
                                                                                         andearning
                                                                                              earning

 capacity,and
capacity,  andother
               otherdamages.
                     damages.Sandra
                              SandraHyter
                                     Hyterhas
                                           hassuffered
                                                suffereda loss
                                                          a lossinin shared
                                                                   shared   activities
                                                                          activities   and
                                                                                     and   consortium.
                                                                                         consortium.
 Shehas
She  hasalso
         alsosuffered
              sufferedand
                       andisissuffering
                               sufferingemotional
                                         emotionaldistress
                                                   distressfrom
                                                             fromseeing
                                                                   seeingthe
                                                                           theshooting
                                                                                shootingand
                                                                                         andinjuries
                                                                                              injuriestoto
                                                                                             bñÜáÄáí=^
                                                                                       =m~ÖÉ=N=çÑ=NM

 Case 3:19-cv-00292-TMB Document 1-1 Filed 11/12/19 Page 1 of 10
her husband
her husband and
             andfearing
                 fearingthat
                         thather
                              herhusband
                                  husbandwould
                                          woulddie.
                                                die.The
                                                     Theplaintiffs
                                                         plaintiffswere
                                                                    wereinina remote
                                                                              a remotelocation
                                                                                        locationfarfar

from immediate
from  immediatehelp.
                help.

          2.
          2.     Freedom Firearms,
                 Freedom Fireaims, Inc.,
                                    Inc., on
                                           oninformation
                                              informationand
                                                          andbelief,
                                                              belief,isisa aWyoming-based
                                                                             Wyoming-basedfirearm
                                                                                           firearm

company which
company which has
              has done
                  done and
                       and isisdoing
                                doingbusiness
                                      businessin
                                               inthe
                                                  theState
                                                      StateofofAlaska
                                                                Alaskaand
                                                                       andwhich
                                                                           whichdesigned
                                                                                 designedand/or
                                                                                          and/or

manufactured and/or
manufactured  and/orsold
                     soldthe
                          theFA
                              FAModel
                                Model83
                                      83revolver
                                         revolverinvolved
                                                  involvedininthis
                                                               thiscase
                                                                    casewithout
                                                                         withoutadequate
                                                                                 adequatesafety
                                                                                          safety

features, and
features, and with
              with such
                   suchdefects
                        defectsand
                                ai1ddangers.
                                     dangers.

          3.     Certain defendants
                 Certain defendants and/or
                                     and/orJohn
                                            JohnDoes
                                                DoesIIthrough
                                                       throughXX
                                                               XXare
                                                                  aremanufacturers,
                                                                     manufacturers,distributors,
                                                                                    distributors,

              retailers, suppliers,
wholesalers, retailers,  suppliers,advertisers,
                                    advertisers,patent
                                                 patentholders,
                                                        holders,and/or
                                                                 and/orlicensees
                                                                         licenseesofofthe
                                                                                       thefirearm
                                                                                           firearmand/or
                                                                                                   and/or

component parts
component parts of
                ofthe
                   the firearm
                        firearm that
                                 thatisisthe
                                          thesubject
                                              subjectof
                                                      ofthe
                                                         theinstant
                                                             instantlitigation.
                                                                     litigation.

          4.                    ofJohn
                 The true names of John Does
                                        Does I-XX
                                              I-XX are
                                                    are atatpresent
                                                             presentunknown,
                                                                     unknown,but
                                                                              butwill
                                                                                  willbe
                                                                                       beamended
                                                                                          amended

                   when discovered.
with due diligence when discovered.

          5.     FREEDOM ARMS,
                         ARMS, INC.,
                               INC., Predecessors
                                     Predecessors And/or
                                                  And/orSuccessors
                                                         Successorsof
                                                                    ofFreedom
                                                                      FreedomArms,
                                                                              Arms, Inc.,
                                                                                     Inc.,

       Subsidiaries and/or
And/or Subsidiaries and/or Related
                           Related Business
                                   Business Entities
                                            Entities defendants
                                                      defendantsand/or
                                                                 and/orJohn
                                                                        JohnDoes
                                                                            DoesIIthrough
                                                                                   throughXX
                                                                                          XX

are investors and/or officers
                     officers and/or
                               and/oremployees
                                      employeesand/or
                                                and/orsupervisors
                                                       supervisorsofofnamed
                                                                       naineddefendants,
                                                                              defendants,and
                                                                                          andhave
                                                                                              have

authority to
          tosupervisethe
             supervise -the affairs of same; and-on-certain occasions-did
                                    of-same;                occasions -did actually
                                                                           -actually supervise
                                                                                     supervise the-affairs
                                                                                               the -affairs

of saine,
   same, a11d
          and further, did have the
                                 the duty
                                     duty to
                                           to supervise
                                               supervise the
                                                          the affairs
                                                              affairs of
                                                                       ofsame.
                                                                          saine.

        6.
        6.      Certain
                Certain defenda11ts
                        defendants and/or  John Does
                                    and/or John Does II through
                                                         through XX
                                                                  XXare
                                                                     arepredecessors
                                                                          predecessorsand/or
                                                                                       and/or

successors in interest of
                       of named
                          nained defendants
                                 defendants and/or
                                             and/orJohn
                                                   JohnDoes
                                                        Does1I through
                                                               through XX
                                                                       XX named
                                                                          nained in
                                                                                  in paragraphs
                                                                                     paragraphs44

through
through

        7.
        7.      Certain
                Certain defenda11ts
                        defendants and/or John Does I through
                                                      through XX
                                                              XX are
                                                                  are parent
                                                                       parentcompanies
                                                                              companies and/or
                                                                                         and/or

subsidiaries
subsidiaries and/or related business
                            business entities
                                     entities of
                                              ofnamed
                                                 named defendants
                                                        defendantsand/or
                                                                   a11d/orJohn
                                                                           JohnDoes
                                                                                DoesI Ithrough
                                                                                        throughXX
                                                                                                XX

named
named in
      in paragraphs
         paragraphs 22 through 6.
                       through 6.




                                                                                            bñÜáÄáí=^
COMPLAINT
COMPLAINT                                                                               =m~ÖÉ=O=çÑ=NM
Hyter
Hyter v.
       v. Freedom
           Freedom Arms
                   Arms
Page 22 of
Page    of J.O
            10
 Case 3:19-cv-00292-TMB Document 1-1 Filed 11/12/19 Page 2 of 10
                          8.     It is
                                 It  is the
                                         the intent
                                              intentofofthis
                                                         thiscomplaint
                                                              complainttotogive
                                                                            givenotice
                                                                                 noticetotoand
                                                                                            andsue
                                                                                                sueallallofof suchresponsible
                                                                                                            such    responsible

                parties. Named
                parties.  NamedDefendants
                                Defendantsherein,
                                           herein,areareexpected
                                                          expectedto to notify
                                                                      notify    investors,
                                                                             investors,    stockholders,directors,
                                                                                        stockholders,     directors,

                          employees, patent
                officers, employees,  patentholders,
                                             holders,license
                                                       licenseholders,
                                                               holders,manufacturers,
                                                                        manufacturers,distributors,
                                                                                        distributors,wholesalers,
                                                                                                      wholesalers,

                retailers, suppliers,
                retailers, suppliers, and advertisers,
                                           advertisers, of
                                                        of said
                                                            said companies,
                                                                  companies, and/or
                                                                              and/or any
                                                                                      anyJohn
                                                                                          JohnDoe
                                                                                               Doeand/or
                                                                                                    and/orother
                                                                                                            other

                Defendants mentioned in the
                Defendants               the complaint
                                              complaint of
                                                         ofwhich
                                                           whichDefendants
                                                                 Defendantshave
                                                                            haveknowledge,
                                                                                 knowledge,concerning
                                                                                            concerning the
                                                                                                        the

                complaint and
                complaint and allegations
                              allegations herein. The true
                                          herein. The  true names
                                                             names of
                                                                    ofJohn
                                                                       JohnDoes
                                                                            DoesI Ithrough
                                                                                    throughXX
                                                                                            XXare
                                                                                               areatatpresent
                                                                                                       present

                unknown, but will
                             will be
                                  be amended
                                     amendedwith
                                             withdue
                                                  duediligence
                                                      diligencewhen
                                                               whendiscovered.
                                                                    discovered.

                         9.     Freedom Arms,
                                        Arms, Inc.
                                              Inc. and
                                                   and all
                                                       all culpable
                                                           culpable Defendants,
                                                                    Defendants, knew
                                                                                 knewor
                                                                                      orshould
                                                                                         shouldhave
                                                                                                haveknown
                                                                                                     knownthat
                                                                                                           that

                said firearm and/or
                             and/or component
                                     componentparts
                                               partsincorporated
                                                     incorporatedinto
                                                                  intotheir
                                                                       theirfirearms
                                                                              firearmswould
                                                                                       wouldbebesold
                                                                                                 soldorordistributed
                                                                                                           distributed

                in the
                in the State
                       State of
                              ofAlaska
                                 Alaskaand
                                        andknew
                                            knewthe
                                                  thedefects
                                                      defectsand
                                                              anddangers
                                                                   dangerscreated
                                                                            createdbefore
                                                                                    beforethe
                                                                                            theinstant
                                                                                                 instantinjury.
                                                                                                          injury.

                              an obligation
                Defendant had an obligationand
                                            andresponsibility
                                                responsibility to
                                                                todesign
                                                                   designand
                                                                          andmanufacture
                                                                             manufactureand
                                                                                         andsell
                                                                                             selland
                                                                                                  andintroduce
                                                                                                      introduce

                         stream of
                into the stream ofcommerce,
                                   commerce, firearms
                                              firearms free
                                                        free of
                                                              ofdefects
                                                                 defectsand
                                                                         anddangers,
                                                                             dangers,totoensure
                                                                                          ensurethat
                                                                                                 thatall
                                                                                                      allcomponent
                                                                                                          component

                parts of
                parts of said
                          said firearms
                                 firearms were
                                           weredesigned
                                                designedand
                                                         andmanufactured
                                                             manufactured inincompliance
                                                                                compliance with
                                                                                            withthe
                                                                                                  theproduct
                                                                                                       product

                specifications and were free of
                                             ofdefects,
                                                defects, and/or
                                                         and/or safety
                                                                 safetydangers
                                                                        dangers and
                                                                                 andthat
                                                                                     thatsaid
                                                                                          saidfirearms
                                                                                               firearmsincorporated
                                                                                                        incorporated

                appropriate safety features
                                   features-and
                                            -and to take iunnediate
                                                         innnediate-remedial-measures,-including
                                                                    -remedial-measures,-including warning users of
                                                                                                                of-

                defects
                defects and/or danger in its firearms,
                                             firearms, once
                                                       once defendant
                                                            defendant knew,
                                                                      knew, or
                                                                            or reasonably
                                                                                reasonably should
                                                                                            should have
                                                                                                   have known,
                                                                                                        known, of
                                                                                                               of

                any
                any safety dangers,
                           dangers, design
                                    design and/or
                                            and/or manufacturing
                                                   manufacturing defects
                                                                 defects in
                                                                         in any
                                                                             any firearms
                                                                                  firearms or
                                                                                            orcomponent
                                                                                               component parts
                                                                                                          parts

                defendant(s)
                defendant(s) designed
                             designed and/or manufactured and/or
                                      and/or manufactured and/or sold and/or
                                                                      and/or introduced
                                                                              introduced into
                                                                                          into the
                                                                                                the stream
                                                                                                     stream ofof

                commerce, and had and
                                  and has an
                                          an obligation
                                             obligationand
                                                        and responsibility
                                                            responsibilitytotoissue
                                                                               issueimmediate
                                                                                     immediateand
                                                                                               andeffective
                                                                                                   effectiverecall
                                                                                                             recall

                notices
                notices that will reach
                        that will reach all
                                         all users
                                              users ofoftheir
                                                          theirfirearms
                                                                 firearmsutilizing
                                                                          utilizingthe
                                                                                     thedefectively
                                                                                         defectivelydesigned
                                                                                                     designed and/or
                                                                                                               and/or

                manufactured
                manufacturedfirearm(s).  Defendant failed
                             firearm(s). Defendant failed in
                                                           in aanegligent
                                                                 negligentand/or
                                                                           and/orwillful
                                                                                  willfuland/or
                                                                                          and/orrecklessly
                                                                                                  recklessly

                indifferent
                indifferent manner
                            manner to do so.
                                   to do so.
(907)278-6571




                                                   VENUE
                                                   VENUE AND
                                                         ANDJURISDICTION
                                                             JURISDICTION

                                                                                                               bñÜáÄáí=^
                COMPLAIN'!'
                COMPLAINT                                                                                  =m~ÖÉ=P=çÑ=NM
                Hyter  v. Fre0dom
                Hyter V.   Freedom Arms
                                   Arms
   AX.




                Page
                Page 33 of
                        or 10
                            10
                Case 3:19-cv-00292-TMB Document 1-1 Filed 11/12/19 Page 3 of 10
                                                                  ·------------------·   ..... ----·   -------- ··--·------- ----------




          10.
         10.      SuperiorCourt
                 Superior  Courtfor
                                 forthe
                                     theState
                                         StateofofAlaska
                                                   AlaskaatatAnchorage
                                                              Anchoragehas
                                                                         has jurisdiction
                                                                           jurisdiction   andvenue
                                                                                        and    venue
                                                                                                   in in
 thismatter
this matterbecause
            becausethe
                    theclaim
                        claimarose
                              aroseininthe
                                         theState
                                              State
                                                  ofof Alaska,
                                                     Alaska,   and
                                                             and   further,
                                                                 further, thethe amount
                                                                               amount in in controversy
                                                                                         controversy

isisininexcess
         excessofof$100,000.
                   $100,000,

                          FACTSRELATING
                         FACTS RELATINGTO
                                        TOCULPABLE
                                           CULPABLECONDUCT
                                                    CONDUCT

          11.
         11.     WilliamHyter
                 William Hyterwas
                              wasseverely
                                  severelyinjured
                                           injuredononJuly
                                                       July7,7,2018,
                                                                2018,ininorornear
                                                                              nearGirdwood,
                                                                                   Girdwood,Alaska,
                                                                                             Alaska,

 asaaresult
as    resultofofa agunshot
                    gunshotwound,
                            wound,due,
                                   due,upon
                                        uponinformation
                                              informationand
                                                           andbelief,
                                                               belief,totothethedangerous
                                                                                  dangerousand
                                                                                             anddefective
                                                                                                  defective

 nature and/or
nature   and/or design
                 designand/or
                        and/ormanufacture
                               manufacture and/or
                                            and/or sale
                                                    saleofofa aFA
                                                                FAModel
                                                                   Model8383revolver
                                                                              revolverfirearm
                                                                                         firearmbyby

Defendants, serial
Defendants,  serial number(s)
                     nurnber(s) DF3668,
                                DF3668, (said
                                         (said model
                                               model number
                                                      number and
                                                              andserial
                                                                  serialnumber
                                                                         numberare
                                                                                 arewithout
                                                                                     without

 prejudicetotoamend
prejudice      amendtotoconform
                         conformtotoproof)
                                     proof)and
                                            andthe
                                                thedefendants'
                                                    defendants'culpable
                                                                culpableconduct
                                                                          conduct
                                                                                asastotosame,
                                                                                          same,including
                                                                                                 including

 theirfailure
their  failuretotowarn
                   warnofofororremedy
                                 remedysaid
                                         saiddefect(s)
                                              defect(s)orortoto take
                                                              take   appropriate
                                                                   appropriate   action
                                                                               action to to protect
                                                                                         protect thethe public
                                                                                                      public

 andpotential
and  potentialusers
               usersand/or
                     and/orbystanders
                            bystanderssuch
                                       suchasasthe
                                                 theplaintiffs,
                                                     plaintiffs,and
                                                                 andcertain
                                                                     certainother
                                                                             otherculpable
                                                                                   culpableconduct
                                                                                            conductofof

 thedefendants.
the  defendants.

          12.
         12.     Uponinformation
                 Upon informationand
                                  andbelief,
                                      belief,the
                                               theFA
                                                   FAModel
                                                      Model8383revolver
                                                                 revolverlacked
                                                                           lackedananeffective
                                                                                       effectivesafety
                                                                                                  safety

 and/or hammer
and/or   hammer block
                 block and/or
                        and/or firing
                                firing pin
                                        pinblock
                                            blockororother
                                                       otherdevice
                                                             devicetotoprotect
                                                                         protectfrom
                                                                                  fromaccidental
                                                                                        accidentaloror

-inappropriate--dischargewherraccidentally-dropped  and/or thnrigger
inappropriate-diseharge-when- aceidentally -dropped and/or              wasnot
                                                            the-triggerwas      pulled.It Itwas
                                                                           not pullal.       wasalso
                                                                                                  alscr

 designedtotohave
designed      havea adevastating
                      devastatingeffect
                                   effectwhen
                                          whenit itdischarged
                                                     dischargedand
                                                                 and
                                                                   is is designed
                                                                      designed  to to cause
                                                                                   cause    catastrophic
                                                                                         catastrophic

 lllJUfleS.
injuries.

          13.
         13.     WilliamHyter
                 William Hyterdid
                               didnot
                                   notintend
                                        intendtotodischarge
                                                   dischargethe
                                                              thegun.
                                                                  gun.However,
                                                                       However,thethegun
                                                                                       gundischarged
                                                                                            discharged

whenititaccidentally
when     accidentallyfell
                      fellfrom
                           fromitsitsholster
                                      holsterand
                                              andthe
                                                   thebullet
                                                       bulletstruck
                                                               struckMr.
                                                                      Mr.Hyter
                                                                          Hyterininorornear
                                                                                        nearhishisshoulder.
                                                                                                    shoulder.

          14.
         14.     Defendantsknowingly
                 Defendants knowinglyand
                                      andforeseeably
                                          foreseeablyexpected
                                                      expectedthe
                                                                theFA
                                                                    FAModel
                                                                       Model8383revolver
                                                                                  revolversososold
                                                                                                sold

totoreach
     reachconsumers
           consumersororusers
                         usersininthe
                                    thecondition
                                        conditionininwhich
                                                      whichit itwas
                                                                 wasdefective
                                                                      defectiveand
                                                                                 and dangerous
                                                                                   dangerous   and
                                                                                             and   sold
                                                                                                 sold   and
                                                                                                      and

 knewthat
knew  thatvictims
           victimssuch
                   suchasasthe
                            theplaintiff
                                plaintiffwould
                                          wouldbebeininthe
                                                         thezone
                                                             zoneofofdanger.
                                                                      clanger.




                                                                                                                bñÜáÄáí=^
 COMPLAINT
COMPLAINT                                                                                                   =m~ÖÉ=Q=çÑ=NM
 Hyter v. Freedom Arms
Hyter  V. Freedom Arms
 Page 44 of
Page      of 10
              10
 Case 3:19-cv-00292-TMB Document 1-1 Filed 11/12/19 Page 4 of 10
         15.     When Mr.
                 When Mr. Hyter
                          Hyter sustained
                                 sustained the
                                            the injuries
                                                 injuries alleged
                                                           alleged above,
                                                                    above, the
                                                                            thesubject
                                                                                subjectgun,
                                                                                        gun,upon
                                                                                             upon

information and
            and belief,
                belief, was
                        was ininaadefective
                                   defectivecondition
                                             conditionand
                                                       andwas
                                                           wasunreasonably
                                                               unreasonablydangerous
                                                                            dangeroustotoa auser,
                                                                                             user,

consumer or
consumer or foreseeable
            foreseeable bystanders.
                         bystanders.

         16.     Upon information
                 Upon  informationand
                                   andbelief,
                                       belief,the
                                               thesubject
                                                   subjectgun
                                                           gunofofthe
                                                                   theinstant
                                                                       instantlitigation
                                                                                litigationwas
                                                                                           wasdesigned
                                                                                               designed

    manufactured with
and manufactured with aa defective
                         defectivesafety
                                   safetyand/or
                                          and/orfire
                                                 firecontrol
                                                      controlmechanism.
                                                             mechanism.

         I 7.
         17,         defendant was
                 The defendant was and
                                    andisisaware
                                            awareof
                                                  ofother
                                                     othercases
                                                           casesininwhich
                                                                     whichsame
                                                                           sameororsimilar
                                                                                     similardefect(s)
                                                                                             defect( s)

have resulted
have resulted in
              in the
                  the accidental
                       accidental discharge
                                   discharge of
                                              ofits
                                                  itsguns
                                                      gunsand/or
                                                           and/orsimilar
                                                                   similarfirearms,
                                                                            firearms, and
                                                                                       andfailed
                                                                                            failedtoto

           and effectively
adequately and effectivelyrecall
                           recalland/or
                                  and/orreplace
                                         replacesaid
                                                 saidfirearms
                                                       firearmsand/or
                                                                and/oritsitsparts
                                                                             partsininorder
                                                                                        ordertotocorrect
                                                                                                  correctthe
                                                                                                           the

defective condition(s) that
                       that are
                            are unreasonably
                                unreasonably dangerous
                                              dangerous to
                                                         tothe
                                                            theuser,
                                                                user,consumer,
                                                                      consumer,ororbystander,
                                                                                    bystander,orortoto

warn the public
         public of
                ofsame
                   same or
                        oradequately
                           adequatelyattempt
                                      attempttotoremedy
                                                  remedythe
                                                         thedangers
                                                             dangersofofsaid
                                                                         saiddefect(s)
                                                                              defect(s)and
                                                                                        anddanger.
                                                                                            danger.

        18.
        18,     The FA Model
                The    Model 83
                             83 revolver
                                 revolver that
                                           that isis the
                                                      thesubject
                                                          subjectofofthe
                                                                       theinstant
                                                                            instantlitigation,
                                                                                      litigation,upon
                                                                                                  upon

information and belief, had
                        had aa manufacturing
                               manufacturing defect,
                                             defect, the
                                                      the precise
                                                          precise mechanism
                                                                  mechanismand
                                                                            anddetails
                                                                                details of
                                                                                         ofwhich
                                                                                           which

are as yet unknown    the plaintiff.
           unknown to the plaintiff. However,
                                     However,said
                                              saiddefects
                                                   defectswere
                                                          weresuch
                                                               suchthat
                                                                    thatthe
                                                                         thesubject
                                                                             subjectgun
                                                                                     gundischarged
                                                                                         discharged

accidentally.
accidentally.

        19.
        19.     The tlesigfi and/or marmfacture
                    design and/or                ancl1or adve-rtising
                                    maniffacture awd/or  advertisiIT!f -artd/oni-a:lea:ntl/or
                                                                        and/or sale an-d/or introduction·
                                                                                              introduction

of firearms such as the subject
                        subject firearm,
                                firearm, into
                                          into the
                                                the stream
                                                     streamof
                                                            ofcommerce,
                                                               commerce,isisan
                                                                             anultra-hazardous
                                                                                ultra-hazardousactivity,
                                                                                                activity,

and/or unreasonably dangerous to
                              to the
                                  the foreseeable
                                       foreseeable user,
                                                    user, and
                                                           andthe
                                                               thepersons
                                                                   personsand/or
                                                                           and/orbusiness
                                                                                  businessentities
                                                                                           entities

doing
doing so, are strictly liable as to the
                                    the harrn
                                        harm resulting from accidents
                                                            accidents as
                                                                      as to
                                                                          to same.
                                                                              same.

        20.
        20.     Plaintiffs were injured
                                injured as
                                        as aa.direct and proximate
                                             direct and  proximateresult
                                                                   resultofofthe
                                                                              thewrongful
                                                                                 wrongfuland
                                                                                          andculpable
                                                                                              culpable

actions
actions of the defendants as
                          as set
                             set out
                                 out above
                                     above and
                                            and as
                                                 as further
                                                     furtherdiscussed
                                                             discussedbelow,
                                                                       below,and
                                                                              andfurther,
                                                                                  further, due
                                                                                            duetotothe
                                                                                                    the

fact
fact that
     that said wrongful and culpable
                            culpable acts
                                     acts of
                                          ofthe
                                             the defendants,
                                                 defendants, including
                                                              includingacts
                                                                        actsand/or
                                                                             and/oromissions,
                                                                                    omissions,were
                                                                                               were

a substantial factor in causation
                        causation of
                                  ofsaid
                                     said injuries
                                           iajuries to
                                                     to Plaintiffs
                                                        Plaintiffs William
                                                                   WilliamHyter
                                                                           Hyterand
                                                                                 andSandra
                                                                                     SandraHyter,
                                                                                           Hyter, and
                                                                                                   and

Defendants are liable for all claims
                              claims and
                                     and damages.
                                         damages.

                                                                                               bñÜáÄáí=^
COMPLAINT
COMPLAINT                                                                                  =m~ÖÉ=R=çÑ=NM
Hyte.r.
Hyter v.v. Freedom
           Freedom Arms
                   Arms
Page
Page 55 of 10
 Case   3:19-cv-00292-TMB
        of 10                      Document 1-1 Filed 11/12/19 Page 5 of 10
                                                                             --------·---··




                                      FIRST CAUSE
                                      FIRST CAUSEOFOFACTION
                                                     ACTION
                                         STRICT LIABILITY
                                         STRICT LIABILITY

        21.
        21.      Plaintiffsre-allege,
                 Plaintiffs re-allege,re-plead,
                                       re-plead,re-complain
                                                 re-complainand
                                                             andrestate
                                                                  restateasastheir
                                                                               theircauses
                                                                                      causesofof actionherein
                                                                                               action   herein

Paragraphs 11through
Paragraphs    through20
                      20above
                         aboveas
                               asthough
                                  thoughfully
                                         fullyset
                                               setout.
                                                   out.

        22.
        22.      Defendants are
                 Defendants are strictly
                                 strictly liable
                                           liable for
                                                   forthe
                                                       thedefective
                                                           defectiveand
                                                                     andimproperly
                                                                          improperlydesigned
                                                                                     designedand/or
                                                                                              and/or

manufactured and/or
manufactured and/or produced
                    produced and/or
                              and/ortested
                                     testedand/or
                                            and/orinspected
                                                   inspectedand/or
                                                             and/orinstalled
                                                                     installedand/or
                                                                               and/oradvertised
                                                                                      advertised

       warranted and/or
and/or warranted and/or sold
                         sold firearm
                               firearm and
                                        andcomponents
                                            components thereto,
                                                        thereto, and
                                                                  andthe
                                                                      thedanger
                                                                          dangertherein
                                                                                 thereinfor
                                                                                         foritsits

          design and
defective design and manufacture,
                     manufacture, and
                                   andfor
                                       forfailing
                                           failingtotoadequately
                                                       adequatelywarn
                                                                  warnofofthe
                                                                           thedangers
                                                                               dangersattributed
                                                                                       attributedtoto

        ofthe
the use of the subject
                subjectdefective
                        defectivefirearm,
                                  firearm,for
                                           forfailing
                                               failingtotoadequately
                                                           adequatelyand
                                                                      andeffectively
                                                                          effectivelyrecall
                                                                                      recallwhen
                                                                                             whenthe
                                                                                                  the

               known, or
dangers became known, or should
                          should have
                                  havebeen
                                       beenknown,
                                            !mown,and
                                                   andfor
                                                       forfailing
                                                           failingtotoremedy
                                                                        remedythe
                                                                                thedefects
                                                                                    defectsand
                                                                                            and

dangers. Specifically,
dangers.  Specifically,the
                        theDefendants
                            Defendants are
                                        areliable
                                            liablefor
                                                   fortheir
                                                       theirfailure
                                                             failuretotodesign
                                                                         designand/or
                                                                                and/ormanufacture
                                                                                       manufacture

and/or produce
ancUor  produce and/or
                and/or distribute
                       distribute and/or install an appropriate
                                                    appropriate safety
                                                                 safetyand/or
                                                                        and/orhammer
                                                                               hammerblock
                                                                                      blockand/or
                                                                                            and/or

firing pin block
           block on
                 on the
                     the firearm
                          firearm the
                                   thesubject
                                       subjectof
                                               ofthis
                                                  thissuit,
                                                       suit,and/or
                                                             and/ortotorecall
                                                                        recalland/or
                                                                               and/orretrofit
                                                                                      retrofitdue
                                                                                               duetotolack
                                                                                                       lackofof

an adequate safety
            safety and/or
                   and/or hammer
                          hammerblock
                                 blockand/or
                                       and/orfiring
                                              firingpin
                                                     pinblock,
                                                         block,and/or
                                                                and/oroffer
                                                                       offertotoinstall
                                                                                 installand/or
                                                                                         and/ormake
                                                                                                make

available and/or warn
                 warn as
                      as to
                          to the
                              the dangers.
                                  dangers. Defendants
                                            Defendantsmay
                                                       mayalso
                                                           alsobebeliable
                                                                     liableasastotofurther
                                                                                     furtherdefect(s)
                                                                                             defect(s)and
                                                                                                       and

dangers
dangers which may be
                  be revealed
                     revealed as
                              as discovery
                                 discovery and
                                           and investigation
                                                investigation proceeds
                                                              proceeds in
                                                                        in this
                                                                            this suit
                                                                                  suit and
                                                                                        and will
                                                                                            willbe
                                                                                                 be

more
more specifically identified in
     specifically identified in that
                                that event.
                                     event.

                                        SECOND
                                        SECOND CAUSE
                                               CAUSE OF
                                                     OF ACTION
                                                        ACTION
                                           FAILURE
                                           FAILURE TO WARN

        23.
        23.     Plaintiffs re-allege, re-plead, re-complain
                                                re-complainand
                                                            and restate
                                                                 restateas
                                                                         as their
                                                                             theircauses
                                                                                   causesof
                                                                                         ofaction
                                                                                            action herein
                                                                                                   herein

Paragraphs
Paragraphs I through 22
                     22 above
                        above as
                              as though
                                 though fully
                                        fully set
                                              set out.
                                                  out.

        24.
        24.     Defendants
                Defendants are liable due to their
                                             their failure
                                                   failure to
                                                            to warn inviolation
                                                               warnin  violationofoftheir
                                                                                     theirduty
                                                                                           duty to
                                                                                                 todo
                                                                                                    doso.
                                                                                                       so.

                               THIRD
                                THIRD CAUSE
                                      CAUSE OF
                                            OF ACTION
                                               ACTION
                       BREACH
                       BREACH OF
                              OF IMPLIED
                                 IMPLIED AND
                                         AND ACTUAL
                                             ACTUAL WARRANTY
                                                    WARRANTY


                                                                                               bñÜáÄáí=^
COMPLAINT
COMPLAINT                                                                                  =m~ÖÉ=S=çÑ=NM
Hyter
Hyter v.    Freedom Arms
        v. Freedom  Arms
Page
 Page 66 of
         of  10
             10
 Case 3:19-cv-00292-TMB            Document 1-1 Filed 11/12/19 Page 6 of 10
         25.
         25.     Plaintiffsre-allege,
                 Plaintiffs re-allege,re-plead,
                                       re-plead,re-complain
                                                 re-complainand
                                                             andrestate
                                                                 restateasastheir
                                                                             theircauses
                                                                                   causesofofaction
                                                                                              actionherein
                                                                                                     herein

Paragraphs1Ithrough
Paragraphs   through24
                     24above
                        aboveasasthough
                                  thoughfully
                                         fullyset
                                               setout.
                                                   out.

         26.
         26.     Defendants are
                 Defendants  areliable
                                 liabledue
                                        duetototheir
                                                theirbreach
                                                      breachofofactual
                                                                 actualand/or
                                                                        and/orimplied
                                                                               impliedwarranty.
                                                                                       warranty.

                                 FOURTHCAUSE
                                 FOURTH  CAUSE OF
                                               OJ<' ACTION
                                                    ACTION
                               FAILURE TO
                               FAILURE TO RECALL/RETROFIT
                                          RECALL/RETROFIT

         27.
         27.     Plaintiffsre-allege,
                 Plaintiffs re-allege,re-plead,
                                       re-plead,re-complain
                                                 re-complainand
                                                             andrestate
                                                                 restateasastheir
                                                                              theircauses
                                                                                    causesofofaction
                                                                                               actionherein
                                                                                                      herein

Paragraphs 1I through
Paragraphs     through26
                       26above
                          aboveas
                                asthough
                                   thoughfully
                                          fullyset
                                                setout.
                                                    out.

         28.
         28.                     liable due
                 Defendants are liable  due to
                                             totheir
                                                theirfailure
                                                      failuretotoinstitute
                                                                  institutean
                                                                            aneffective
                                                                               effectiverecall
                                                                                         recallcampaign
                                                                                                campaign

       recordkeeping policy
and/or recordkeeping policy and/or
                             and/oradvertising
                                    advertisingcampaign
                                                campaigntotobe
                                                             beable
                                                                abletotonotify
                                                                         notifyconsumers
                                                                                consumersand/or
                                                                                          and/ortoto

adequately explain
adequately explainthe
                   thehazards
                       hazardsthat
                               thatmade
                                   madethe
                                        thefirearms
                                            firearmssubject
                                                     subjecttotorecall,
                                                                 recall,and
                                                                         andthe
                                                                              thedangers
                                                                                  dangersfrom
                                                                                          fromsame,
                                                                                               same,

and the necessity
        necessity of
                  ofremedial
                     remedial and
                               andprotective
                                  protectiveactions
                                             actionsand
                                                     andmeasures.
                                                        measures.

                           FIFTH CAUSE
                           FIFTH CAUSE OF
                                       OF ACTION
                                          ACTION
                CONSUMER PROECTECTION/STATUTES/COMMON LAW
                         PROECTECTION/STATUTES/COMMON LAW

        29.      Plaintiffs re-allege, re-plead,
                                       re-plead, re-complain
                                                  re-complainand
                                                              andrestate
                                                                  restateas
                                                                          astheir
                                                                             theircauses
                                                                                   causesof
                                                                                          ofaction
                                                                                            actionherein
                                                                                                   herein

Paragraphs 1I through
              through 22
                      22 above
                         above as
                               as though
                                   thoughfully
                                          fully set
                                                 setout.
                                                     out.

        30.
        30.      Defendant-is liable--due-to
                 Defendant is liable         violatiomr of
                                     due to violations  ofapplicable
                                                           applicable federal
                                                                       federal and
                                                                                arrd--state
                                                                                    -state consumer

protection laws.
protection laws.

                                  SIXTH CAUSE
                                        CAUSE OF ACTION
                                ULTRA-HAZARDOUS
                                ULTRA-HAZARDOUS ACTIVITY
                                                  ACTIVITY

        31.
        31.      Plaintiffs
                 Plaintiff's re-all~ged, re-plead, re-complain
                             re-alleged, re-plead, re-complain and restate as
                                                                           as their
                                                                               their causes
                                                                                      causes of
                                                                                              ofaction
                                                                                                 action

herein
herein Paragraphs 1I through 30 above
                                above as
                                      as though
                                          though fully
                                                  fully set
                                                         set out.
                                                             out.

        32.
        32.      Defendant
                 Defendant is
                           is liable, due to the doctrine that they have engaged
                                                                         engaged in an ultra-hazardous

activity,
activity, and
          and they
              they are
                   are liable
                       liable for same.
                              for same.

                                SEVENTH
                                SEVENTH CAUSE(S)
                                        CAUSE(S) OF
                                                 OF ACTION
                                                    ACTION
                                      NEGLIGENCE
                                       NEGLIGENCE

                                                                                             bñÜáÄáí=^
COMPLAINT
 COMPLAINT                                                                               =m~ÖÉ=T=çÑ=NM
Hyter
 Hyter v.
        V. Freedom
            Freedom Arms
                    Arms
Page
 Page 77 of
         of 10
             10
 Case 3:19-cv-00292-TMB Document 1-1 Filed 11/12/19 Page 7 of 10
                                33.     Plaintiffs re•alleged,
                                        Plaintiffs             re-plead, re-complain
                                                   re-alleged, re-plead, re-complain and         as their
                                                                                     and restate as  their causes
                                                                                                            causes of
                                                                                                                   ofaction
                                                                                                                      action

                       herein Paragraphs 1I through
                                            through 32
                                                    32 above
                                                        aboveas
                                                              asthough
                                                                 thoughfully
                                                                        fully set
                                                                               setout.
                                                                                   out.

                                34.     By virtue of
                                                  of its
                                                     its culpable
                                                         culpable conduct
                                                                   conductand/or
                                                                           and/orfailure
                                                                                  failuretotoact,
                                                                                              act,and
                                                                                                   andthe
                                                                                                       thecircumstances
                                                                                                           circumstancesofofthe
                                                                                                                             the

                                    the damages
                       accident and the damages the
                                                 the plaintiffs
                                                      plaintiffssuffered
                                                                 suffered and
                                                                           andtotobe
                                                                                   besuffered
                                                                                      sufferedby
                                                                                               bythe
                                                                                                   theplaintiffs
                                                                                                       plaintiffsthereby,
                                                                                                                  thereby,the
                                                                                                                           the

                       defendant is liable
                       defendant    liable to
                                           to the
                                               the plaintiffs
                                                    plaintiffsfor
                                                               forall
                                                                   allappropriate
                                                                       appropriatedamages
                                                                                   damagesand
                                                                                           andrelief
                                                                                                reliefunder
                                                                                                       underthe
                                                                                                              theapplicable
                                                                                                                  applicable

                       statutes and common
                                    common law
                                           law negligence.
                                               negligence.

                                                          EIGHTH CAUSE OF ACTION
                                                          EIGHTH CAUSE
                                                             PUNITIVE DAMAGES

                               35.      Plaintiffs re-alleged,
                                        Plaintiffs             re-plead, re-complain
                                                   re-alleged, re-plead, re-complain and restate as
                                                                                                 as their
                                                                                                     their causes
                                                                                                            causes of
                                                                                                                    ofaction
                                                                                                                       action

                              Paragraphs 11through
                       herein Paragraphs   through 34
                                                   34 above
                                                       aboveas
                                                             asthough
                                                                thoughfully
                                                                       fully set
                                                                              setout.
                                                                                  out.

                               36.     The acts and/or
                                       The acts and/or omissions
                                                        omissions of
                                                                  of the
                                                                      the Defendants
                                                                           Defendants inindesign
                                                                                           designand/or
                                                                                                  and/orselling
                                                                                                         sellingand/or
                                                                                                                 and/or

                       manufacture of
                                   of and warranty
                                          warranty of
                                                   ofthe
                                                      thedefective
                                                          defective and
                                                                     and dangerous
                                                                          dangerous firearm
                                                                                     firearmand
                                                                                             andfailing
                                                                                                 failing to
                                                                                                          towarn
                                                                                                            warnand/or
                                                                                                                 and/or

                                               as alleged
                       recall and/or retrofit, as alleged herein,
                                                          herein,as
                                                                  asto
                                                                     toaaknown
                                                                         !mownand
                                                                               andserious
                                                                                   seriousrisk
                                                                                           riskofofharm
                                                                                                    harmfrom
                                                                                                         fromthe
                                                                                                              theuse
                                                                                                                  useofofthe
                                                                                                                          the

                               constih1tes a flagrant
                       firearm constitutes   flagrant indifference
                                                       indifference to
                                                                     to public
                                                                        public safety,
                                                                                safety, thus
                                                                                         thusentitling
                                                                                              entitlingPlaintiffs
                                                                                                        Plaintiffs to
                                                                                                                    to an
                                                                                                                        anaward
                                                                                                                           awardofof

                                damages.
                       punitive damages.

                               37.
                               37.     The acts and/or omissions
                                                       omissions of
                                                                 ofthe
                                                                    the Defendants,
                                                                        Defendants, ininknowingly
                                                                                         knowinglyviolating
                                                                                                   violating recognized
                                                                                                              recognized

                       safety standards of
                                        ofthe
                                           the industry,
                                                industry,and
                                                          andininmarketing
                                                                 marketingthe
                                                                           theproduct,
                                                                               product,constitutes
                                                                                        constitutesflagrant
                                                                                                     flagrantindifference
                                                                                                              indifferencetoto

                                      thereby entitling
                       public safety, thereby entitlingPlaintiffs
                                                        Plaintiffstotoan
                                                                       anaward
                                                                          awardof
                                                                                ofpunitive
                                                                                   punitivedamages.
                                                                                            damages.

                               38.               acted with
                                       Defendant acted with reckless
                                                             reckless and/or
                                                                      and/or grossly
                                                                             grosslyreckless
                                                                                     recklessand/or
                                                                                              and/orwillful
                                                                                                     willfuland/or
                                                                                                             and/orwanton
                                                                                                                    wanton

                                         safety of
                       disregard for the safety ofWilliam
                                                   WilliamHyter
                                                          Hyterand
                                                                andSandra
                                                                    SandraHyter,
                                                                          Hyter,and
                                                                                 andthose
                                                                                     thosepersons
                                                                                           personssimilarly
                                                                                                   similarlysituated,
                                                                                                             situated,

                       in designing, manufacturing,
                                     manufacturing, disturbing,
                                                    disturbing, wholesaling,
                                                                wholesaling, retailing,
                                                                              retailing,supplying,
                                                                                         supplying,and/or
                                                                                                    and/oradvertising
                                                                                                           advertisingthe
                                                                                                                       the

                       gun, the subject of
                                        of instant
                                           instant litigation
                                                   litigationand
                                                              andsimilar
                                                                  similarfirearms
                                                                          firearms and
                                                                                    andincidents,
                                                                                        incidents,and
                                                                                                   andfailing
                                                                                                       failingand
                                                                                                               andrefusing
                                                                                                                   refusingtoto

                       take appropriate remedial
                                        remedial steps
                                                 steps as
                                                        astotosame.
                                                               same. Defendants
                                                                     Defendantswillfully
                                                                                willfullyfailed
                                                                                          failedtotocorrect
                                                                                                     correctdefects
                                                                                                             defectsthat
                                                                                                                     thatthey
                                                                                                                          they
FAX. ( 907) 278-6571




                       knew existed in firearm
                                       firearm and/or
                                               and/or design
                                                      designof
                                                             ofthe
                                                                thefirearm
                                                                    firearm and/or
                                                                             and/orreplace
                                                                                    replacesaid
                                                                                            saidproduct(s),
                                                                                                 product(s),and
                                                                                                             andwillfully
                                                                                                                willfully
                                                                                                                     bñÜáÄáí=^
                       COMPLAINT                                                                                 =m~ÖÉ=U=çÑ=NM
                       Hyter v.
                       Hyter  v. Freedom
                                  Freedom Arms
                                          Arms
                       Page 88 of
                       Page    of 10
                                   10 .
                       Case 3:19-cv-00292-TMB Document 1-1 Filed 11/12/19 Page 8 of 10
continued to
continued  to design
              design and/or
                      and/ormanufacture
                            manufacturesaid
                                        saidfirearm
                                             firearmand
                                                     andsimilar
                                                         similarfirearms
                                                                 firearmswith
                                                                          withthe
                                                                               theknowledge
                                                                                   knowledgeand
                                                                                             and

awareness of
awareness ofthe
             the defects
                 defectsthat
                         thatexisted
                              existedall
                                      allthe
                                          theway
                                              wayup
                                                  uptotothe
                                                         thetime
                                                              timeofofthe
                                                                        themanufacture
                                                                            manufactureand
                                                                                        andsale
                                                                                             saleofofthe
                                                                                                       the

firearm involved
        involved in
                  inthe
                     theinstant
                         instantlitigation
                                 litigationand
                                            andeven
                                                evenbeyond
                                                     beyondthat point
                                                             that     to to
                                                                  point  thethe
                                                                             present time.
                                                                                present time.AsAs a a

result of
result ofdefendants'
          defendants'disregard
                      disregardfor
                                forthe
                                    thesafety
                                        safetyofofthe
                                                   thegeneral
                                                       generalpublic,
                                                               public,defendants
                                                                       defendantsshould
                                                                                  shouldbebeheld
                                                                                             heldliable
                                                                                                   liable

for the punitive
        punitive damages
                 damages ininan
                              anamount
                                 amountwith
                                        withdue
                                             dueregard
                                                 regardtotothe
                                                            theprofits
                                                                profitsthey
                                                                         theyhave
                                                                              havegarnered
                                                                                   garneredfrom
                                                                                             fromthe
                                                                                                   the

sale of
     of said
        said defective
             defective type
                        type of
                              offirearm
                                 firearmand
                                         andsimilar
                                             similarfirearms
                                                     firearmssince
                                                              sinceits
                                                                     itsinitial
                                                                         initialmanufacture
                                                                                 manufactureuntil
                                                                                             untilthe
                                                                                                   the

present time, and
              and due
                  due regard
                       regardfor
                              forthe
                                  thetotal
                                      totalgross
                                            grossproceeds
                                                  proceedsofofsame.
                                                               same.Defendants
                                                                     Defendantsshould
                                                                                shouldbebeliable
                                                                                            liablefor
                                                                                                   for

           punitive damages,
individual punitive damages, and
                              andjointly
                                  jointlyand
                                          andseverally
                                              severallyliable
                                                        liablefor
                                                               forpunitive
                                                                   punitivedamages.
                                                                            damages.

        39.            the nature
                Due to the natureof
                                  ofthe
                                     theculpable
                                         culpableconduct
                                                  conductand
                                                          andthe
                                                              thenature
                                                                  natureofofthe
                                                                             theaccident,
                                                                                 accident,defendants
                                                                                           defendants

                liable and
should be fully liable and there
                            there should
                                   shouldbe
                                         beno
                                            no apportionment
                                               apportionmentofoffault
                                                                 faulttotoany
                                                                           anyplaintiffs.
                                                                               plaintiffs.

        40.                  culpable conduct
                Further, the culpable conduct of
                                              ofthe
                                                 the defendants
                                                      defendants as
                                                                  as pled
                                                                      pledherein,
                                                                           herein,and
                                                                                   andasastotobebemore
                                                                                                   more

fully proven at
             at trial,
                trial, including
                        including their
                                   theirfailure
                                         failure and/or
                                                  and/orrefusal
                                                         refusaltotoremedy
                                                                     remedythe
                                                                            thedangers
                                                                                dangersofofthe
                                                                                            thedefects(s)
                                                                                                defects(s)

and/or warn the public
                public of
                       ofsame,
                          same, and/or
                                and/orinstitute
                                       institute aa recall,
                                                    recall, all
                                                            all of
                                                                ofwhich
                                                                   which was
                                                                         was done
                                                                             done willfully,
                                                                                  willfully, wantonly,
                                                                                             wantonly,

and
and with reckless
         reckless disregard for the
                                the interests
                                     interests of
                                               of another
                                                  another person,
                                                          person, so
                                                                   so as
                                                                       as to
                                                                           to call
                                                                               callfor
                                                                                    forthe
                                                                                        theappropriate
                                                                                            appropriate

imposition of-p1.mitive damagesin
           of-punitive damages  inan
                                   anamount
                                     amounttoto-punish, chilhand-deter
                                               plmish, chiThand - deter such-conduct in the
                                                                        such conduct in  the future,
                                                                                             f1.1ture,

with due regard for the nature
                        nature of
                               ofthe
                                  the culpable
                                      culpable conduct
                                               conductof
                                                       ofsaid
                                                          saiddefendants,
                                                               defendants, the
                                                                            theprofits
                                                                                profitsderived
                                                                                        derivedfrom
                                                                                                from

same,
same, and
      and the net
              net worth
                  worth and
                         and assets
                              assets of
                                      ofsaid
                                         saiddefendants.
                                              defendants. Said
                                                           Saidpunitive
                                                                punitive damages
                                                                          damages are
                                                                                   are due
                                                                                        dueininan
                                                                                                an

appropriate
appropriate fashion
            fashion against the individual
                                 individual given
                                            given the
                                                   the nature
                                                       nature of
                                                               ofthe
                                                                  therelationship
                                                                      relationshiptotosaid
                                                                                       saidculpable
                                                                                            culpable

conduct, and their financial status
                             status and
                                    and net
                                        net worth
                                            worth and
                                                  and profits.
                                                      profits.

                                          PRAYER
                                          PRAYER FOR
                                                 FOR RELIEF
                                                     RELIEF

        WHEREFORE,
        WHEREFORE, plaintiffs
                   plaintiffs pray
                              pray that
                                    that after jury trial and
                                         after jury       and verdict,
                                                               verdict, the
                                                                         the following
                                                                              following relief
                                                                                         relief be
                                                                                                 be

granted:




                                                                                            bñÜáÄáí=^
COMPLAINT
COMPLAINT                                                                               =m~ÖÉ=V=çÑ=NM
Hyter
Hyter v.
      v. F'reedom
         freedom Arms
                  Arms
Page
Page 99 of
        of 10
           10
Case 3:19-cv-00292-TMB Document 1-1 Filed 11/12/19 Page 9 of 10
          41.
          41.   As to
                As  to plaintiff
                        plaintiffWILLIAM
                                 WILLIAMHYTER,
                                         HYTER,ananappropriate
                                                    appropriateaward
                                                                awardand
                                                                      andjudgement
                                                                           judgementagainst
                                                                                     against

the defendants
the defendants jointly
               jointly and/or
                        and/or severally
                                severally for
                                           for emotional
                                                emotional distress,
                                                           distress, and
                                                                      and loss
                                                                           loss ofofthe
                                                                                     thepast
                                                                                         pastand
                                                                                              andfuture
                                                                                                   futme

consortium in
consortium  in an
                an amount
                   amountin
                          inexcess
                             excessofof$100,000.
                                        $100,000.

          42.
          42.   As to
                As  to plaintiff
                       plaintiffSANDRA
                                 SANDRAHYTER,
                                       HYTER,an
                                              anappropriate
                                                 appropriateaward
                                                             awardand
                                                                   andjudgment
                                                                       judgmentagainst
                                                                                againstthe
                                                                                         the

defendants jointly
defendants jointly and/or
                   and/or severally
                           severallyfor
                                     foremotional
                                         emotionaldistress,
                                                   distress,and
                                                             andloss
                                                                 lossofofpast
                                                                          pastand
                                                                               andfuture
                                                                                   futureconsortium
                                                                                          consortium

in an
in an amount
      amount in
              in excess
                 excess of
                        of$100,000.
                           $100,000.

          43.   In addition,
                   addition, for
                              for punitive
                                  punitive damages
                                            damages against
                                                     against defendant,
                                                             defendant, in
                                                                         in favor
                                                                             favor of
                                                                                    ofplaintiffs
                                                                                       plaintiffs in
                                                                                                   inan
                                                                                                      an

appropriate amount to chill
                      chill and
                            and deter
                                deter such
                                       such similar
                                            • similar conduct
                                                       conduct in
                                                                in the
                                                                    thefuture
                                                                        futurewith
                                                                               withdue
                                                                                    dueregard
                                                                                        regardtotothe
                                                                                                   the

culpable conduct
culpable conduct of
                 of each
                    each and
                          and every
                               every defendant
                                      defendant atatissue,
                                                     issue,and
                                                            andfurther
                                                                furtherwith
                                                                        withdue
                                                                             dueregards
                                                                                  regardstotoeach
                                                                                               each

Defendant'snet
Defendant's networth
               worthand
                     andthe
                         theamount
                             amountofofprofit
                                        profitmade
                                               madebybysaid
                                                        saiddefendant
                                                             defendantfrom
                                                                        fromthe
                                                                              theculpable
                                                                                  culpableconduct
                                                                                           conduct

at issue;
at issue;

          44.   For appropriate prejudgment
                                prejudgment and
                                            and post-judgment
                                                 post-judgmentinterest
                                                               interestininthe
                                                                            themaximum
                                                                                maximumamount
                                                                                        amoimt

allowable by law;
allowable by law;

          45.   For costs and attorney's
                              attorney'sfees
                                         fees as
                                               astotoeach
                                                      eachaward
                                                           awardininthe
                                                                     themaximum
                                                                         maximumamount
                                                                                 amountallowable
                                                                                         allowable

by law;
by law;

          46.
          46.   For each other and further
                                   further relief
                                           reliefas
                                                  as the
                                                      the court
                                                           courtdeems
                                                                 deemsjust
                                                                       justand
                                                                            andequitable;
                                                                                equitable;and
                                                                                           andfor
                                                                                               forJury
                                                                                                   Jury

trial.
trial.
                                                    12
                                                     r2-
                                                     (
          RESPECTFULLY SUBMITTED this 5       day of
                                      ,) tJ6' day ofOctober,
                                                     October, 2019.
                                                              2019.


                                                         WEIDNER
                                                         WEIDNER & ASSOCIATES, APC
                                                         Counsel
                                                         Counsel for Plaintiffs



                                                         Phill~r /
                                                         Phillip Paul Wei ner
                                                                                  J W_.,,.--
                                                         ABA
                                                         ABA 7305032
                                                               7305032



                                                                                         bñÜáÄáí=^
COMPLAINT
COMPLAINT                                                                           =m~ÖÉ=NM=çÑ=NM
Hyter
 Hyter v,
        v, Freedom
           Freedom Arms
                   Arms
Page
 Page 10
      10 of
          of 10
              10
Case 3:19-cv-00292-TMB          Document 1-1 Filed 11/12/19 Page 10 of 10
